        Case 1:19-cr-20036-JEM Document 1 Entered on FLSD Docket 01/14/2019 Page 1 of 7

     AO 91 (Rev. 08/09) Criminal Complaint


                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                          Southern District of Florida

                       United States of America                               )
                                  v.                                          )
                                                                              )     Case No.
                                                                              )
                                                                              )
             FRANCISCO JOSEPH ARCILA RAMIREZ,                                 )
                                Defendant(s)


                                                          CRIMINAL COMPLAINT

              I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
                                                              101 ~I\\ <i(   C.t
     On or about the date(s) of                04/24/2018-~ 1/28/~e 1B             in the county of                 Miami        in the
         Southern          District of              Florida
                                             ------~~=------
                                                                        , the defendant(s) violated:

                 Code Section                                                         Offense Description

     18 U.S.C. § 922(a)(1)(A);                        Engaging in Business of Dealing Firearms Without a License;

     18 U.S.C. § 922(a)(6);                           False Statement to a Federally Licensed Firearms Dealer; and

     18 U.S.C. § 371                                 Conspiracy to Defraud the United States.




              This criminal complaint is based on these facts:
     SEE ATTACHED AFFIDAVIT.




              ~ Continued on the attached sheet.



                                                                                                       Complainant's signature

                                                                                           Special Agent Crystal M. Eshleman, ATF
                                                                                                        Printed name and title

     Sworn to before me and signed in my presence.




l    Date:      I - I c- (q

I
1
     City and state:                           Miami Florida                            Honorable Chris M. McAiiley, U.S. Magistrate
                                                                                                       Printed name and title




l1
Case 1:19-cr-20036-JEM Document 1 Entered on FLSD Docket 01/14/2019 Page 2 of 7



                                             AFFIDAVIT

          Your Affiant, Ryan W. Bonura, being duly sworn, depose and states as follows:

                       INTRODUCTION AND AGENT BACKGROUND

         1.   I am a Special Agent with the Federal Bureau of Investigation ("FBI"), having been

 so employed since March 2012. As a Special Agent, my duties include the investigation of

 violations of Title 18 ofthe United States Code ("U.S.C."). I am currently assigned to the FBI

 Miami Field Office and specialize in investigating international violent crimes, which often

 involve illicit firearms and ammunition.

         2.   l make this affidavit in support of an arrest warrant for FRANCISCO JOSEPH

 ARCILA RAMIREZ, a Legal Permanent Resident of the United States who resides in Broward

 County, Florida.

        3.    Based on the facts set forth in this affidavit, I submit there is probable cause to believe

 thatARCILA RAMIREZ has committed violations of18 U.S.C. § 922(a)(l)(A) (Unlawful Dealing

 in Firearms); 18 U.S.C. § 922(a)(6) (False Statements in Acquisition of Firearms); and 18 U.S.C.

 § 371 (Conspiracy to Violate§§ 922(A)(l)(a) and 922(a)(6)).

        4.      The information contained in this affidavit is based upon my personal knowledge,

 as well as information and documentation that I obtained from other law enforcement officers and

 civilian witnesses who have first-hand knowledge of the events described herein. Because this

 affidavit is submitted for the limited purpose of establishing probable cause, it does not contain all

 of the information known to me or the Government, but contains only facts necessary to establish

 probable cause for the instant request.
    Case 1:19-cr-20036-JEM Document 1 Entered on FLSD Docket 01/14/2019 Page 3 of 7



                             FACTS ESTABLISHING PROBABLE CAUSE

            5.      On or about April24, 2018, co-conspirators G.O. and J.S., in two separate transactions

     purchased ten (1 0) Glock 9mm pistols from Miami Police Depot, Inc., a business located in Miami

     Dade County, the Southern District of Florida, and a duly registered Federal Firearms Licensee

     ("FFL"). Prior to entering Miami Police Depot, Inc., G.O. instructed J.S. which handguns to

     purchase and provided J.S. with approximately $3,200 to buy the pistols. After the two

     transactions, the aforementioned ten (10) Glock pistols were placed into G.O. 's vehicle. G.O. then

     communicated with ARCILA RAMIREZ. Thereafter, G.O. and J.S. then arranged to purchase

     more firearms together the following day.

            6.      On or about April 25, 2018, J.S., accompanied by ARCILA RAMIREZ and co-

     conspirator G.O., and under their direction and instruction, purchased two (2) Glock 9mm pistols

     from Lou's Police Supply, a business located in Miami Dade County, the Southern District of

     Florida, and a duly registered Federal Firearms Licensee ("FFL"). Prior to entering Lou's Police

     Supply, ARCILA RAMIREZ and G.O. instructed J.S. which handguns to purchase and provided

     him with $1,200 to buy the pistols. After this purchase, J.S. left the store and placed the two (2)

     Glock pistols into G.O.'s vehicle. G.O and J.S. then left in G.O.'s vehicle; J.S. was then

     dropped off at his home residence. 1

            7.      On or about August 16, 2018, J.S., under G.O.'s direction and instruction,

     purchased seven (7) 7.62 caliber pistols, consisting of five (5) Draco pistols and two (2) Zastava

     M92 pistols, from Miami Police Depot, Inc. and Miami Guns, Inc. 2 Prior to these purchases, G.O.



     1
       On April29, 2018, G.O. sent ARCILA RAMIREZ two (2) text messages that contained the sales
     receipt for the two (2) aforementioned Glock handguns that were purchased on his behalf by J.S.

     2
      Of these seven (7) handguns, only one was purchased from Miami Guns, Inc., a Draco pistol. All of the
     other firearms were purchased from Miami Police Depot, Inc. that same day.
                                                       2



I
    Case 1:19-cr-20036-JEM Document 1 Entered on FLSD Docket 01/14/2019 Page 4 of 7



     instructed J.S. which handguns to purchase and provided him with approximately $4,900 to buy

     the pistols. After these purchases, J.S. placed the seven (7) pistols into G.O's vehicle. G.O. and

     J.S. then left in G.O.'s vehicle and drove to a parking lot in Miami Dade County, the Southern

     District of Florida. After arriving at the parking lot, G.O. exited the vehicle and transferred six (6)

     of the aforementioned pistols to a vehicle driven by ARCILA RAMIREZ.

             8.      During each of the aforementioned firearms purchases by G.O. and J.S. of April

     24, April 25, and August 16, 2018, both G.O. and J.S. fraudulently stated on the required ATF

     Firearms Transaction Record Form 4473 ("ATF Form 4473") that they were the "actual

     transferee/buyer of the firearm[ s]." These representations were false in that the "actual" buyer of

     the firearms was ARCILA RAMIREZ, and not G.O. and/or J.S. 3 .

             9.      On or about September 14,2018, J.S. informed law enforcement that he was not in

     possession of any of the aforementioned firearms and that he purchased the firearms for G. 0. under

     his instruction and direction, and with money provided to G.O. by a person later identified as

     ARCILA RAMIREZ.

             10.     On or about October 2, 2018, J.S. informed law enforcement that the firearms he

     purchased on August 16, 2018, under G.O.'s instruction, were subsequently shipped by ARCILA

     RAMIREZ to Colombia.

             11.     On or about October 15, 20!8, during a recorded meeting between J.S. and G.O.,

     G.O. instructed J.S. to lie to the ATF and tell them that the "firearms were stolen" and that is why

     the firearms were no longer in his possession. G.O. informed J.S. that they would talk more about




I    3
       The ATF Form 44 73 clearly warns, "[y]ou are not the actual transferee/buyer if you are acquiring the
     firearm(s) on behalf of another person." The form further states "I understand that answering 'yes' to
     question ll.a. ifl am not the actual transferee/buyer is a crime punishable as a felony under Federal law"
     and requires the transferee/buyer to sign and certifY that the answers provided are "true, correct, and
     complete."


                                                         3
I

I
Case 1:19-cr-20036-JEM Document 1 Entered on FLSD Docket 01/14/2019 Page 5 of 7



 the firearms "when ARCILA RAMIREZ returns from Colombia."4

        12.     On October 31, 2018, Colombian law enforcement arrested Alvaro Jay Arcila

 (ARCILA RAMIREZ's brother) and his wife, Ingrid Maldonado Perez, in Barranquilla, Colombia.

 A subsequent search of their residence revealed assorted firearm parts and accessories, such as

 firearm grips, semi-automatic rifle trigger component, semi-automatic rifle barrels, and semi-

 automatic rifle ammunition magazines. Also recovered from the residence were four (4) 20-gallon

 Husky air compressors, which, according to the Colombian authorities, were used to covertly ship

 the firearm components into Colombia. One of the aforementioned Husky air compressors was

 affixed with a Home Depot identifier tag, SKU Number 1001487189. This Home Depot identifier

 tag, SKU Number 1001487189, evidences that it was in the inventory of, and sold by, a Home

 Depot store located at 3030 SW 8th Street, Miami, Florida.

        13.     Home Depot surveillance video footage from the store located at 3030 SW 8th

 Street, Miami, Florida, reveals that on September 23, 2018, a person matching the height, weight

 and other physical characteristics of ARCILA RAMIREZ purchased three (3) Husky air

 compressors in identical model, size and color to the ones seized by the Colombian authorities

 cited above.




 4
  Travel records indicate that ARCILA RAMIREZ traveled from Miami, Florida to Cartagena, Colombia
 on October 1, 2018 and returned to Miami, Florida on October 30, 2018.

                                                4
    Case 1:19-cr-20036-JEM Document 1 Entered on FLSD Docket 01/14/2019 Page 6 of 7



                                            CONCLUSION

            14.    Based on the foregoing facts, I submit there is probable cause to believe

     FRANCISCO JOSEPH ARCILA RAMIREZ has violated 18 U.S.C. § 922(a)(l)(A) (Unlawful

     Dealing in Firearms); 18 U.S.C. § 922(a)(6) (False Statements in Acquisition ofFirearms); and 18

     U.S.C. § 371 (Conspiracy to Violate§§ 922(A)(l)(a) and 922(a)(6)).




                                                               Cry al M. Eshleman, Special Agent
                                                               Bureau of Alcohol, Tobacco,
                                                               Firearms, and Exposives

     Subscribed and sworn before
     me on January I 0,2o 19



                        ( /+{;/
     HONORABLE Chris M. McAlil
     United States Magistrate Judge
     United States District Court
     Southern District of Florida




j
                                                    5
I
l


I
     Case 1:19-cr-20036-JEM Document 1 Entered on FLSD Docket 01/14/2019 Page 7 of 7




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                     Case No.


       UNITED STATES OF AMERICA

       v.

        FRANCISCO JOSEPH ARCILA RAMIREZ,


                   Defendant.
       ___________________________!


                                        CRIMINAL COVER SHEET

        1.   Did this matter originate from a matter pending in the Central Region of the United States
             Attorney's Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?          Yes .f No

        2.   Did this matter originate from a matter pending in the Northern Region of the United States
             Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _Yes_{__ No



                                                    Respectfully submitted,

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY


                                             BY:
                                                    Michael She ·
                                                    ASSIST        UNITED STATES ATTORNEY
                                                    District Court No. A5501230
                                                    99 N.E. 4th Street
                                                    Miami, Florida 33132
                                                    Tel:       305-961-9067
                                                    Fax:       305-536-4675
                                                    Email:     Michael. Sherwin@usdoj .gov




I
II
